The Islamic revolution of Iran, an anti-imperialist, anti-colonial and anti-despotic revolution led by Imam Khomeini, embraced victory on 11 February 1979 at the cost of the blood of some 60,000 martyrs and the crippling of over 100,000 persons whose holy motto was Allahu Akbar (God is great) followed by the political slogan of "Independence, Freedom, Islamic Republic".
252.	Having its roots in the sublime teachings of the Holy Koran, our Islamic revolution aims primarily at the establishment of equality, fraternity and equal rights for all mankind irrespective of such petty considerations as race, language or the color of a man's skin.
253.	Our revolution considers man, the noblest of God's creatures on earth, as the principal theme in the making of world history, and strives for the elevation of man's spiritual status and his progress towards moral perfection, as the most important and perpetual mission of the revolution; it has, therefore, set itself as its first priority obligation the struggle for the liberation of man from all colonial and inhuman bondage.
254.	Since struggle, political action, mysticism and religious faith do not form separate categories in the minds of our nation, it necessarily follows that the guidelines and the general direction of our foreign policy are already
decided by the sublime doctrine of Islam which, above all, aims at creating men and women of virtue. For this reason, there is perhaps no other revolutionary nation which believes more deeply in peace for humanity than the Iranian people and none other more prepared for every sacrifice for the establishment of a peace which would guarantee the interests of the deprived and the oppressed throughout the world.
255.	In carrying out our policies, we are determined not to slip an inch towards the West or the East, towards die United States of America, the Soviet Union or China; we intend to remain independent.
256.	We are determined to build a new world on the basis of the sublime teachings of Islam for the salvation of mankind and to offer humanity, which thirsts for justice, a new framework of human values. We assure the people of the world that revolutionary Islamic Iran does not seek to create turbulence anywhere in the world. We declare, with our revolutionary frankness, that the key to the understanding of the foreign policy of Iran lies in the comprehension of the motives behind the unusual resistance and sacrifices of our people and that this understanding may lay the foundation of a series of new relationships based on respect for the independence of the oppressed countries and for their sovereignty.
257.	For over a century our country has been exposed to mundane Western values the worship of money, material luxuries and power. Therefore one of our most challenging post-revolutionary tasks has been the breaking down of this nonhuman value system, but we can now declare that our people's great revolution has, at the price of the blood of numerous martyrs, succeeded not only in defeating Western-oriented tendencies, but in completely revolutionizing the value system dominating our society. It is for this reason that American imperialism and other oppressive powers are trying to recruit sympathizers from among the well-to do strata of our society, who have been more or less affected by the nonsensical slogan "the American dream". An investigation into the human structure of our so-called leftist organizations, some of which hid themselves behind Islamic masks, will show that even here the organizational membership originates in the families of capitalists, technocrats, property barons and bureaucrats of the overthrown regime of die deposed Shah, whose interests have been smashed by the Islamic system of our revolution. Our late President, the martyr Rajaie, who was murdered at the hands of the terrorists of such interests groups, was a poor street hawker and our late Prime Minister, the martyr Bahonar, earned only enough money to keep his body and soul together. All our present statesmen come from die poor and the oppressed families of Iran, that is, the same people who made a victorious revolution with their bare hands and raised fists.
258.	In Iran today, a man is not valued for his position as president or premier; nor is he assessed by his wealth or power; the determining factors are his scruples, his virtues and his self-sacrifice for the good of society. It is exactly for this reason that the leader of our revolution, Imam Khomeini, says: "Our real leader is that 13 year old boy who threw himself under an Iraqi tank with a bomb tied to his body and destroyed it". The martyrdom of some 80 statesmen, including a President, a Prime Minister, a President of the Supreme Court and many ministers and deputy ministers, as a result of terrorists' bomb explosions, and their immediate replacement by other revolutionaries ready to die for the cause of Islam, was another glittering example of our new system of Islamic values as opposed to an American inspired anti human value system.
259.	Today, United States imperialism is making its last desperate attempts through a variety of henchmen and agents in Iran, ignorantly believing that by murdering our leaders and statesmen and by terrorizing our revolutionary people it might one day return to Iran. The Yankee imperialists fail to understand that our great Islamic revolution does not depend on individuals, that it relies only on God Almighty and the Iranian masses who are constantly present on the political scene, and that the current of revolution is a river of no return. This has been clearly witnessed when hundreds of our leaders and administrators have fallen victim to political assassination and ruthless terrorist bomb attacks. Had this happened in any other country, regardless of its political system, the Government of the country would have plunged into anarchy and chaos, whereas in our Islamic revolution martyrdom serves only to strengthen the determination and unity of our people. A
260.	The Iranian people and their revolutionary leader regard their selfless efforts for the consolidation of an Islamic republic in Iran as a struggle for the victory of truth over falsehood, and revolutionary death as a blessed step in the direction of the eternal source of life. We are absolutely sure that the leaders of the superPowers do not appreciate this divine doctrine and that is exactly the reason why the United States continues to resort to abortive attempts, coups and conspiracies in Iran and does not seem to learn anything from its oft-repeated mistakes.
261.	Since our victorious Islamic revolution, the United States of America has done everything in its satanic power td overthrow our Islamic Republic. It has invaded Iran with military aircraft and helicopter gunships, it has staged an abortive coup d'etat, it has instigated civil war in Iran and it encouraged its cryptic Iraqi client to invade Iran with 12 of the best equipped army divisions when chaotic post-revolutionary Iran had no organized army with which to defend itself. And now it has resorted to the devilish tactic of assassinating and bombing our most virtuous and our most valuable revolutionary figures. But at the same time its cries and protests against human rights violations in Iran have filled the air Our people view these advocates of human rights, whose hands are drenched in the blood of oppressed peoples throughout the world, with the contempt and derision they deserve. We are quite familiar with the nature and the sort of human rights that the United States advocates. It is the sort of human rights that means keeping silent when Yankee imperialism commits mass murders throughout the world but suddenly becoming vociferous when the murderers of the President, Prime Minister and scores of others in Iran receive their due punishment in our revolutionary courts. This is the sort of respect for human rights that means not lifting a finger to condemn the military apparatus of the Zionist nonentity when it mass-murders the innocent people of south Lebanon. This is a new concept of human rights fabricated by imperialism and Zionism. It is the sort of human rights whose advocates are the designers and manufacturers of nuclear and neutron bombs. These are the sort of human rights advocates who shed crocodile tears when murderers, assassins and bomb-planters are executed but whose conscience does not bother them when they drop hundreds of tons of bombs on Vietnamese, Korean and other people throughout the world. It is ironic and ludicrous that all these supporters and advocates of human rights happen to live in the United States and not in countries such as Bangladesh, Iran, Angola, Namibia, India, Libya* Viet Nam, Algeria, Syria or Malaysia. Therefore we declare unequivocally that we have no faith in the sort of human rights whose advocates are recruited from among American or European capitalists, world Zionists or notorious racists.
262.	We believe that humanity under the capitalist regimes of Europe and the United States has deteriorated spiritually and that a new and true image of humanity, quite different from the one favored by the United States, is emerging among the oppressed nations of the world.
263.	After the victory of the Islamic revolution in Iran, world imperialism, headed by the United States, lost one of its most loyal and powerful allies in the form of the Shah's corrupt regime. Therefore it concentrated its efforts on restoring its interests by hook or by crook.
264.	I shall mention briefly here a few of those desperate efforts: first, a direct military attack against Iran, which was, thanks to God Almighty, miraculously defeated by sudden sandstorms in the desert of Tabas; then an attempt to divide Iran into different provinces by supporting the Shah's fugitive generals and American-made leftist groups in order to weaken the central revolutionary Government, but the revolutionary fervor of our people demolished all these foreign-inspired elements; later, an attempt to break up the social structure of the Iranian people in order to sabotage the unity of the people, which was the best guarantee of our victorious revolution; for this, the United States exploited the services of its many internal agents, opportunists, hypocrites and liberals, whose clever demagoguery and nonIslamic aspirations failed to deceive our people and could not destroy the unity of our masses, therefore this Western-oriented conspiracy also failed through the diligence of our leader and the action of our people; and lastly, the use of the services of the dependent, mercenary Baathist regime of Iraq, which during all the stages of our Islamic revolution did everything it devilishly could to weaken and sabotage our revolution.
265.	Here we present to the Assembly a brief list of the services rendered to United States imperialism by the ruling clique of Iraq before the military invasion of Iran. First, the harassment of thousands of Iranians living in Iraq and their forced deportation from their country of residence; some 50,000 Iraqis and Iranians were accused of being of Iranian origin and expelled in the most inhuman manner and many of them met their deaths in the wilderness of the IranIraq border areas, while the properties of some 115,000 Iranians residing in Iraq were forcibly seized. Secondly, Iranian Moslems were prevented from making pilgrimages to holy shrines in Iraq. Thirdly, the ill-treatment, torture and murder of prominent clergy and religious revolutionaries in Iraq, including the martyrdom of Ayatollah Mohammed Bagher Sadr and his learned revolutionary sister, which was a great catastrophe for the world of Islam. Fourthly, the raiding of Iranian schools in Iraq, imprisonment of the teachers and assault against and torture of their families; there are no traces of many such teachers in spite of repeated contacts with the Red Cross. Fifthly, the granting of refuge to a large number of Iranian army personnel who had participated in the Slaughter of the Iranian people under the Shah's regime and the organization of many political and military groups for terrorist attacks and sabotage against the newborn Islamic Republic of Iran. Sixthly, the transmission of radio programs in Persian, Kurdish, Turkish, Turkoman, Armenian and Baluchi for the evil purpose of provoking tribal, religious and racial trouble inside Iran, mainly on the basis of chauvinistic aspirations similar to the propaganda of the Nazi predecessors of the Iraqi regime. Seventhly, the issuing of identity cards for Arabic speaking nationals of Iran in the province of Khuzistan; those cards bear the signature of the Governor of Basra, in Iraq. Eighthly, the establishment of the so-called Khuzistan Liberation Bureau for the purpose of provoking Arabic-speaking Iranian nationals to speak out against the Islamic Republic of Iran; the same people were later among the very first victims of the all-out Iraqi invasion of Iran. Finally, the perpetration of assassinations and a variety of sabotage actions inside Iran, including the blowing up of oil pipelines; altogether Iraq had committed some 425 acts of aggression against Iranian territory before the general invasion of Iran in September 1980.
266.	These criminal actions against the newly established Islamic Republic having failed to slow down the pace of our revolution, the Iraqi regime, instigated by United States imperialism, suddenly invaded Iranian territory by air, sea and land on 22 September 1980. The Iraqi regime was hoping to occupy large parts of Iran, to open a new front for the disintegration of Iran and to overthrow the Islamic Republic in a short time.
267.	Now, as we enter the second year of this catastrophic Iraqi imposed war, the Iranian and Iraqi Moslem nations are mourning the deaths of many thousands, the wounding and crippling of tens of thousands, the homelessness of millions and the destruction of the economic wealth of both countries, running into billions of dollars. This is the outcome of the war stupidly imposed on Iran by the Baathists of Iraq, who will be crushed, chased back and taught an Islamic lesson in the near future.
268.	The world knows that even during the war the Iraqi regime has not observed any moral principles. It has repeatedly raided and hit schools, hospitals, mosques, residential areas and defenseless towns by aerial bombings or ground to ground missiles. The Iraqi aggressors have also made thousands of civilians prisoners of war. They have treated genuine prisoners of war in the most inhuman, that is, in the most Baathist manner possible. Reports by the International Red Cross bear witness to these Baathist cruelties.
269.	The Iraqi Baathists have gone so far in their insolence and contempt for human life that their trigger-happy terrorists, disguised as Iraqi diplomats, opened fire at a peaceful, legal demonstration of Iranian students at New Delhi and not only wounded six Iranian students but shot and injured three Indian policemen.
270.	Of course, the world knows that that was not the first time that the Iraqi regime had committed criminal acts in foreign countries. We have repeatedly witnessed Iraqis opening fire in different cities and capitals of the world. All informed people remember that the Iraqi regime was responsible for bomb explosions in Kuwait which it shamelessly attributed to the Islamic Republic of Iran, but fortunately the real bombers were later identified in that country.
271.	The Iraqis, who are still pursuing die same scandalous policy, have once again resorted to the same shameless tactics of declaring Iran responsible for the bombardment of Kuwaiti oil installations, and who should help confirm the Iraqi accusations but the United States. The United States authorities have now announced that information received from their AWACS spy planes confirmed the Iraqi accusation. It should, of course, be remembered that the AWACS spy planes only provide the sort of information required by United States foreign policy; for example, they failed to detect the bombers belonging to the Zionist nonentity in their long flight to the vicinity of Baghdad.
272.	We refute these baseless accusations and declare to the world that the statement made by the Secretary of State of United States imperialism is part of a larger conspiracy to provoke certain reactionary and dependent regimes in the region against our country. We warn United States imperialism that these deceptive tactics will not save their Iraqi client from the abyss into which it was plunged by the United States in the first place. The world, especially the American people, should know that this IraqiAmerican accusation is only intended for the easy sale of AWACS aircraft to American dependent clients in the region, but it should be borne in mind that such regimes will not be able to fight the will of their people, even if the United States sends them direct assistance. Our advice to such regimes is to dissociate themselves from the superPowers and to respect the desire of their own peoples for independence and freedom.
273.	Therefore it should be evident by now that the Iraqi invasion of an independent country that has challenged imperialist Powers in the area pursues the same policies as the United States-backed Zionist nonentity, only this time the Iraqi regime has volunteered to do the job for imperialism and Zionism.
274.	Certain basic questions may help to clarify the unfortunate connection. Could the Jordanian Government receive military supplies intended for Iraq from the port of Aqaba without the permission of United States imperialism or the Zionist nonentity? Would it be at all possible for Zionist bombers to raid atomic power stations without being detected by AWACS spy planes or without Iraqi connivance in the raid? Could a better way be found to revive Iraq's diminishing political image than through an aerial raid by Zionist bombers? Why does France immediately declare its readiness to repair the damaged power station? What nature of regimes supply the required financial assistance?
275.	We believe that, in the same way as the proAmerican nature of die Shah's Government did not remain a secret for long, so the passage of time will show that the Iraqi Baathist regime has turned into the best Moslem friend of the Zionist nonentity in the Middle East.
276.	However, despite all the Iraqi crimes, a few examples of which we have mentioned here, the Government of the Islamic Republic of Iran has received all delegations dispatched to Iran by the United Nations, the Islamic Conference and the nonaligned movement and has made its position absolutely clear; but the Iraqi regime has obstinately disregarded the legitimate and rightful demands of the Islamic Republic of Iran.
277.	Those demands are: first, the unconditional withdrawal of all invading Iraqi forces from occupied territories in Iran; secondly, the identification of the aggressive party and its condemnation by a qualified international tribunal; thirdly, the implementation of the Algiers Agreement between Iran and Iraq, signed on 6 March 1975,8 at the ceremonies of which the happy Iraqi party was photographed embracing the criminal exShah of Iran; fourthly, the payment of proper compensations by the aggressor	*
278.	It is rather surprising that the Iraqi regime intends to play host at Baghdad to the 1982 Conference of Heads of State or Government of NonAligned Countries, when it has, by invading a revolutionary country openly violated the fundamental principles of the Charter of the United Nations and the norms of the nonaligned movement. It is even more surprising to find the representative of such a country and I mean no disrespect to that representative personally elected President of the General Assembly. This is the first time in the history of the United Nations that a Member State has invaded another Member State and the representative of the invading country has been elected to preside over this most important United Nations body.
279.	In the course of the last 13 months, the Iraqi Government has persistently violated the principles and purposes of the Charter of the United Nations. In its Article 6, the Charter stipulates that
"A Member of the United Nations which has persistently violated the Principles contained in the present Charter may be expelled from the Organization by the General Assembly upon the recommendation of the Security Council".
280.	We note, however, not only that Iraq still sits in the United Nations, but that its representative has been elected President of the General Assembly, which may be considered as a form of reward and encouragement for the aggressors of the world.
281.	There is no doubt that governments that do not find those principles and norms to their illegitimate tastes will not hesitate to violate them in the future as they have done in the past.
282.	The Government of the Islamic Republic of Iran considers the silence of the international community with regard to the open aggression of the Iraqi regime to be indifference to its independence and sovereignty as well as a serious threat to peace in the world. It is therefore urgent for us to draw the attention of the Assembly to the evil consequences of the Iraqi aggression. That aggression has, first, provided the United States with an excuse for a military and security presence in the region, dispatching naval units, directly threatening the nations in the area and forming multinational rapid deployment forces to be used in that region of the world. Secondly, it has dealt a blow to the unity of Islamic countries and has served the continued invasion of the occupied Lebanese territory by the Zionist enemy. Thirdly, it has distracted the attention of the Moslem world from the Palestine issue and has created a diversion in the anti-imperialist and antiZionist struggles of the Moslem nations. Fourthly, it has destroyed great human and material resources belonging to the two Islamic nations of Iran and Iraq and threatened the resources of other countries in the region.
283.	Since the Persian Gulf region is an important international waterway, the Government of the Islamic Republic of Iran has to control navigation in that waterway firmly and strictly in order to protect normal shipping of nonmilitary cargoes. The Government of the Islamic Republic of Iran, for its part, guarantees safe and free navigation in that sensitive waterway. It will, however, not allow the passage of ships carrying war materials for Iraq, for such shipments would constitute a violation of the principles of neutrality with regard to the belligerent parties. We shall confiscate war materials destined for Iraq and redirect the ships carrying such materials to their ports of origin, in order to discourage Iraq from continuing this insane war.
284.	The Moslem nation of Iran does not consider the conspiracies of American imperialism against the Islamic Republic of Iran and other Moslem nations as being a separate issue from the problem of Zionism in the region. Although some reactionary dependent regimes may not say so, a billion Moslems in the world know that United States imperialism and Zionism are inseparable from one another.
285.	But the power of the imperialist and Zionist arsenals, their widespread conspiracies and their agreements on strategic cooperation for the suppression of revolutionary nations only serve to make our resolve to fight them even firmer than before, and we are prepared, as we have often declared in the past, to fight shoulder to shoulder with our Palestinian, Syrian and Lebanese brothers and sisters to liberate all Zionist-occupied Arab territories.
286.	We overpowered the logic of force and bayonets in our country by our raised fists, and we are certain that a billion Moslems will have to do the same on the international scene.
287.	In our Islamic opinion, the removal of aggression from Palestine and an absolute recognition of the rights of the Palestinian people are religious obligations. We firmly believe that these fundamental problems in the Middle East will not be solved by anyone except Moslems themselves; no chauvinistic outburst by Arabs, and no politicking by the West or the East will ever settle the matter in a just and honorable manner. That is why the Government of the Islamic Republic of Iran proposed the formation of the Islamic front against Zionism and imperialism. We hope that in the near future we shall see practical efforts towards the formation of this united Islamic front.
288.	Despite the war imposed on Iran by Iraq and our efforts to kick the invading forces out of Iranian territory, the Government of the Islamic Republic of Iran has never neglected its Islamic duty concerning the Palestinian people in particular and problems in the Middle East in general.
289.	We shall continue to resist and fight with everything in our power against the Zionist aggression against the territories of our brother nations of Syria, Palestine and Lebanon. There is no racial prejudice or animosity towards the Jewish people in revolutionary Iran. In our opinion, however, Zionism is a political movement rooted in racism and expansionism which has abused the divine mission of our Prophet Moses may he rest in peace as a shameless cover-up for its Nazi-type crimes. Zionism is rejected today by all freedom-loving nations of the world, and cannot be further tolerated.
290.	At this juncture, I deem it necessary to announce my Government's view regarding a plan that we consider to be the extension and continuation of the Camp David agreements. We declare that this so-called new plan, seemingly for the autonomy of parts of the West Bank of the River Jordan and the Gaza Strip, is nothing but a facsimile of the original Camp David agreements. We declare unambiguously that such plans, inspired by the United States, are intended to continue American aggression in our part of the world and to drag the Palestinian people and the Moslem people of the world into the mire of compromise. But the Moslem people throughout the world cannot remain indifferent to such a vast conspiracy.
291.	The Government of the Islamic Republic of Iran is of the opinion that the military invasion of Afghanistan by a superPower and the imposition of an unpopular regime on the Afghan people should not be looked at only from the angle of the violation of the independence and territorial integrity of the oppressed people of Afghanistan, but that we should also consider that such an invasion tramples upon a nation's dignity, honor, traditions, culture and history, and, above all, on the religious faith and beliefs of an entire nation.
292.	The Islamic Republic of Iran, whose people share common cultural, linguistic, traditional and historic ties and, above all, a common religion with the oppressed nation of Afghanistan, cannot remain silent in the face of such aggression. For that reason, our Islamic Republic was the very first country to condemn the military invasion of Afghanistan by the Soviet Union and to demand the immediate and unconditional withdrawal of the occupying forces from Afghan territory.
293.	And we should regrettably add that American imperialism tries to justify its widespread presence in the Indian Ocean and in certain countries with reactionary regimes through the Soviet presence in Afghanistan.
294.	We are certain that the withdrawal of Soviet forces from Afghanistan will not only deprive the United States of its pretext for justifying its presence in the region but will also disarm the American puppet regimes of the region which implicitly support the Zionist nonentity by taking away from them their best demagogic scarecrow of the "danger of communism". If the Government of the Soviet Union is truly anti-imperialist, it should not deliberately facilitate the expansion of imperialism in the region. If the Soviet Union considers the American presence in the Indian Ocean provocative and dangerous, then it should know better that only a popular, Islamic, anti imperialist government in Afghanistan could reduce that danger and in the long run eliminate it.
295.	The Government of the Islamic Republic of Iran considers the withdrawal of foreign occupying forces from Afghanistan and the recognition of the right of self-determination for the Afghan nation as the only solution to the problem and rejects any negotiations carried out without the presence of the true representatives of the people of Afghanistan.
296.	The Government of the Islamic Republic of Iran demands that the Indian Ocean be turned into a peace zone, free from any nuclear weapons and foreign presence and believes that the military presence and the military bases of the big Powers in the Indian Ocean threaten the peace in the coastal countries and increase the possibilities of interference, domination and further conspiracies by foreign Powers as far as their internal affairs are concerned. The formation of the American multinational rapid deployment force in the Indian Ocean has contributed to confusion and turbulence in the region, has resulted in more intense rivalries between the superPowers and will undoubtedly create a dangerous situation in our part of the world.
297.	Iran considers the security of the Indian Ocean an issue relating only to the coastal States and rejects the interference of the superPowers in that region and firmly believes that the resources at the bed of die Indian Ocean should be exploited for the economic development and welfare of the peoples of the region.
298.	Iran supports the resolution on the transformation of the Indian Ocean into a zone of peace [General Assembly resolution 2832 (XXVI)] and believes that the speedy and complete implementation of that resolution will put an end to the rivalries of the superPowers and to the further creation of tensions in that region.
299.	In our world today, we are faced with a greater use of military force, which in itself is the natural consequence of the intensity of the arms race. The nuclear arsenals of the two superPowers as well as those of other imperialist Powers are expanding day by day and becoming more and more sophisticated. That expansion is not at all limited to nuclear and strategic weapons but also extends to the area of conventional weapons which obliges the deprived and the oppressed nations of the world to resort to greater military potential for their security. Thus, the wealth and resources which should be employed for the development and welfare of the hungry and oppressed people in the third world are used for strengthening military forces and purchasing weapons of war the benefits of which will ultimately go to the superPower militarists. The development and expansion of nuclear weapons, and the gradual increase in the number of countries possessing such devastating anti-human weapons, have pushed human society to the brink of a dreadful precipice and a formula must be found urgently to avoid a worldwide disaster.
300.	Despite all present disasters imposed on the people of the world by the superPowers, new destructive weapons are still produced by anti-human American imperialism. The neutron bomb and its anti-human dimension need not be emphasized. The production of that anti human device is a manifest reminder of the criminal nature and inhuman characteristic of the ruling circles in the United States. It is the moral obligation of all peace loving nations of the world, an particularly the American people, to protest most strongly against the production of that anti-human weapon.
301.	The American Government declares that the Persian Gulf region is of vital interest to the United States and other Western countries and by resorting to that kind of imperialist logic tries to justify any aggressive action it embarks upon against the countries and the oppressed peoples of that region. Further, the United States justifies its efforts to combat the struggles of the Moslem peoples of the Persian Gulf countries to liberate themselves from the yoke of the imperialist Powers and take their destinies in their own hands, and its efforts to suppress any independence-seeking movement by the oppressed of the region under the pretext of protecting its bloody interests.
302.	The formation of die so-called multinational rapid deployment force is another attempt in that direction and the reasons announced for its formation, which are nothing more than obvious excuses for justifying the imperialist objectives of America and its collaborators, are by no means acceptable to the nations of that region. In our opinion, one of the main reasons for such aggressive operations 'c the American fear of the spread and influence of the  Islamic revolution in Iran.
303.	The Islamic Republic of Iran considers the formation of that task force as another conspiracy and armed action against the Moslem people of that region and their divine order of 'life. We should, however, add, with regret, that certain unpopular governments in the area have cooperated with the aggressive policies of United States imperialism.
304.	However, as often proved in practice, such acts do not contribute to the establishment of peace in the region, and consequently in the world, but rather intensify the atmosphere of tension and violence and provide other Powers with excuses for similar measures.
305.	Thus, we believe that the presence of any alien force in the Persian Gulf in particular and in the Indian Ocean in general for the protection of the imperialistic interests of the Powers of the West or the East will only disturb the political tranquility and stability of the region and will be a serious threat to world peace. And it is on that basis that the Government of the Islamic Republic of Iran has frequently demanded that the superPowers end their military presence in the Persian Gulf and the Indian Ocean, stop interfering in that region and close down their military bases.
306.	One of the fundamental principles of the foreign policy of the Islamic Republic of Iran is to oppose and fight colonialism in its variety of forms and masks. The Constitution of our Islamic Republic considers independence, liberty and the rule of justice as the God given rights of the people of the world, and, while refraining from any interference in the internal affairs of other nations, it declares its support for the rightful struggles of the oppressed against oppressors throughout the world.
307.	The Iranian revolution has, right from the beginning, supported liberation movements and has strongly defended the legitimate rights of nations dominated by colonialism and imperialism in their fight for freedom and independence. The policy followed by the Islamic Republic of Iran in the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the General Assembly bears witness to this, and whenever questions relating to colonialism were raised in those organs Iran strongly demanded the implementation of the Declaration [General Assembly resolution 1514 (XV)\ and unconditionally supported die rights of the peoples in colonized and dependent territories to self-determination and independence.
308.	A most insulting and disgusting form of colonialism is witnessed in South Africa and Namibia. In that part of the world, a so-called white-skinned minority has imposed its ruthless and oppressive domination over a dark-skinned majority, with the overall support of Western imperialism.
309.	For this reason, all international efforts since the inception of the United Nations, including numerous resolutions on the eradication of apartheid in South Africa and the elimination of colonialism in Namibia, have not produced results, and the racist South African regime, supported by certain Western countries and Israel, headed by United States imperialism, continues to carry out its nonhuman policy of apartheid and prevents majority rule in South Africa and Namibia.
310.	We condemn the occupation of Namibia by the illegal racist regime of South Africa, and support the struggles of the people of Namibia under the leadership of SWAPO, the true representative of the liberation movement of the people of southern Africa. We strongly condemn the disgusting, inhuman policy of apartheid followed by the illegal racist South African regime and support people in South Africa who are fighting for their legitimate human rights.
311.	One of the most striking examples of ungrudging imperialist support for South Africa was recently witnessed when South African military forces invaded Angola. Unfortunately, once again, owing to an American veto, the United Nations was not able to carry out the obligations assigned to it under the Charter for establishing peace and security in the world. Thus the Government of the United States has openly and shamelessly supported the aggressive operations of the South African regime. We condemn, in the strongest terms, this obvious violation of Angolan integrity, political independence and sovereignty.
312.	The situation in Western Sahara is another clear example of desperate efforts to perpetuate imperialist domination. Numerous countries have so far recognized the Sahraoui Arab Democratic Republic and have supported its struggle for the elimination of colonialism. The Islamic Republic of Iran has also recognized that Republic, under the leadership of the POLISARIO Front,  the genuine and true liberation movement of the Sahraoui people, and has declared its moral and political support for their legitimate struggle for political independence and self-determination.
313.	In our opinion, the superPowers of the West and the East should have learnt something by now from the disastrous consequences of their aggression in third world countries and, if they ever wish to be taken seriously when they speak of their respect for human dignity, love for world peace and efforts for stability in the world, they should refrain from interference, especially in African countries, and swallow the bitter pill that the deprived people of this continent, too, are entitled to the right to self-determination. The Islamic Republic of Iran firmly believes that the abundant wealth and resources of these regions should be exploited for the creation of a worthy material and spiritual life for the deprived and oppressed people of Africa who have suffered so long at the hands of European and American colonialists.
314.	The Islamic Republic of Iran considers the shooting down of Libyan aircraft by United States fighters an act of aggression against our friendly country and brother nation of Libya. We condemn this military action and believe that this sort of mad behavior is motivated by imperialism's fear of people's awakening consciousness.
315.	The division of Korea, in spite of its long history and ancient culture, is another regrettable phenomenon for the people and the Government of the Islamic Republic of Iran. We believe that the division of Korea and the prevention of Korean unity are a direct result of interference and the influence of world imperialism, headed by the United States, and we condemn all such interference.
316.	In our world today, unjust and unbalanced economic relations continue to exist, and the gap between the poor and the rich is becoming wider in spite of all sorts of international conferences, meetings and gatherings.
317.	Our recommendation to third world countries is to trust in God Almighty, to rely on the genuine power of their people, and to rise and fight world imperialism, which has dominated and oppressed their nations economically, politically and culturally. Only in this manner can the third world countries succeed in bringing about political and economic changes without any fear of the oppressive Powers of the world, move towards their true politico-economic independence and take proper steps in meeting their basic economic and technological needs without any dependence on industrialized, developed countries.
318.	We further believe that the oppressed countries of the world should use their oil and other 'subterranean resources as weapons against imperialism and other power hungry circles in the world. Contrary to the' propaganda of imperialist countries, if the destructive weapons of the superPowers can be used for the annihilation of humanity and for dominating mankind, our oil and other material weapons could be employed for the liberation of billions of human beings from the yoke of the superPowers.
319.	We deem it necessary to explain here the position of the Islamic Republic of Iran regarding international organizations and their potential for solving the problems of the oppressed. In our opinion, these international organizations, instead of serving as a means of combat against tyranny and oppression, or as a medium for establishing peace and justice in the world, have turned mainly into centers for "give and take" between the superPowers and a cover for the implementation of their policies. The restrictions imposed upon the present Iranian delegation to the United Nations by the United States Government serve as an up-to-date example of its domination of international affairs. The United States Government refused to issue entry visas to two Deputy Ministers in the Ministry of Foreign Affairs of the Islamic Republic of Iran on fictitious grounds. We were also warned that if we were to fly an Iranian aircraft, it might be seized at New York Airport. Therefore, we remain faithful to our opinion that so long as the United Nations does not liberate itself from the influence of the superPowers, and so long as it does not serve the oppressed nations of the world, which form the majority of its members, the Organization cannot be expected to be able to carry out in full the obligations and duties assigned to it by its Charter. As a first step towards the liberation of the United Nations, it is urgent to move United Nations Headquarters to an impartial country and to abolish the right of veto enjoyed by powerful Governments.
320.	In conclusion, as a representative of the Islamic Republic of Iran, I announce to the oppressed and the deprived in the world that today a billion Moslems are rising up throughout the world and that Islam is once again bringing its blessed liberating forces to the world scene, and our faith tells us that the movement of this ocean of oppressed humanity will destroy world imperialism headed by the Great Satan, the United States of America.
